Case: 17-10566      Document: 00514395719         Page: 1    Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-10566                            FILED
                                  Summary Calendar                    March 21, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VANESSA MAYO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-21-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Vanessa Mayo appeals the above-guidelines sentence imposed for the
third revocation of her supervised release. She argues only that the 30-month
sentence is substantively unreasonable.
       Given Mayo’s objection at sentencing, we review her substantive
reasonableness challenge under the “plainly unreasonable” standard.                               See
United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). Mayo’s arguments,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10566    Document: 00514395719     Page: 2    Date Filed: 03/21/2018


                                 No. 17-10566

however, essentially amount to a disagreement with the district court’s
assessment of the sentencing factors, which this court will not reweigh. See
Gall v. United States, 552 U.S. 38, 51 (2007). Thus, Mayo has failed to show
that the sentence is substantively unreasonable. See Miller, 634 F.3d at 843;
United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009); see, e.g., United
States v. Kippers, 685 F.3d 491, 500-01 (5th Cir. 2012).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2